DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  

Therefore, the limitations “individual dispensing structure,” in claim 2 line 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the limitations “each gate being separately movable between a first position and a second position as the rotor is rotated to dispense an earplug,” in claim 3 lines 1-3 and similar issue in claim 16 lines 9-12 must be shown or the feature(s) canceled from the claim(s).  The provided figures do not specifically show movement of the gates between a first position and a second position. Additional figures are required.
Therefore, the limitations “comprising a cam having a raised portion proximal to the dispensing opening; wherein each of the plurality of gates has a follower that travels along the cam as the rotor rotates; and wherein the raised portion of the cam pushes up on the follower to pivot the gate downward to dispense an earplug from the rotor opening through the dispenser opening,” in claim 4 lines 1-5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 recites the limitations “in a consistent, reliable and predictable way,” in lines 2-3. The cited limitations are indefinite for failing to particularly point out and distinctly claim the subject matter of the inventor since it not clear as what specifically is “in a consistent, reliable and predictable way.” Appropriate clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3,7,8 and 15 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Leight US 5,280,845).

Referring to claim 1.  Leight discloses an earplug dispenser (200; Figure 11) for contactless operation by a user (dispenses earplugs after removal by a user) comprising: 
a container portion (top container portion 232; Figure 12) further comprising a plurality of earplugs (28); 
a dispensing portion (portion of 232 consisting of the rotor and below the rotor) coupled to the container portion (top container portion 232; Figure 12), the dispensing portion further comprising: 
a motor (206; Figure 11); 
a rotor (22; Figure 1) coupled to the motor (206), the rotor comprising a plurality of rotor openings (26) to receive individual earplugs (28) in each rotor opening (26); and
a dispensing opening (210); 
wherein the motor (206; Figure 11) rotates the rotor (22) to dispense earplugs through the dispensing opening (210).

Referring to claim 2.  Leight discloses an earplug dispenser (200; Figure 11) further comprising an individual dispensing structure (74; Figure 1) located adjacent each rotor opening (26) to dispense individual earplugs (28) to the dispensing opening (210; Figure 11) in a consistent, reliable and predictable way (dispensed as needed).

Referring to claim 3.  Leight discloses an earplug dispenser (200; Figure 11) 
further comprising a plurality of gates positioned proximal to the plurality of rotor openings, each gate being separately movable between a first position and a second position as the rotor is rotated to dispense an earplug.

Referring to claim 7.  Leight discloses an earplug dispenser (200; Figure 11) further comprising a circuit board (242; Figure 14) in electrical communication with the motor (206); and 
a hand sensor (When a worker removes the earplugs from the holding station, the control automatically energizes the motor again until two more earplugs have been dispensed; Column 1 and line 63) positioned proximal to the dispensing opening (210) to detect the presence of a user's hand below the dispensing opening (a control senses the removal of the earplugs and reenergizes the motor to again dispense two earplugs), the hand sensor being in electrical communication with the circuit board (see Figure 14); wherein the circuit board (242) is configured to provide power to the motor (206) when a hand is detected by the hand sensor (retainer arm).

Referring to claim 8.  Leight discloses an earplug dispenser (200; Figure 11) further comprising a counting sensor (214) positioned proximal to the dispenser opening (210) and in electrical communication with the circuit board (244; see Figure 14); wherein the circuit board (244) is configured to cease providing power to the motor (206) upon detection of a predetermined number of earplugs passing by the counting sensor (detects the release of two earplugs being dispensed).

Referring to claim 15.  Leight discloses an earplug dispenser (200; Figure 11) 
wherein the rotor (22) comprises an upper rotor (top portion of 72; Figure 1) coupled to a lower rotor (44); and wherein the upper rotor (top portion of 72; Figure 1) further comprises: 
a central raised portion (portion of 74) forming a hump to guide the earplugs to the rotor openings (26); and 
a plurality of upstanding ridges (project portion between grooved portion of 74) to stir the earplugs (28) from the container portion (top portion of 232).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Leight US 5,280,845) in view of Weitzman (US 4,109,825).

Referring to claim 3.  Leight does not disclose a plurality of gates positioned proximal to the plurality of rotor openings, each gate being separately movable between a first position and a second position as the rotor is rotated.
Weitzman disclose a rotatable vending machine (Figure 1) further comprising a plurality of gates (92) positioned proximal to the plurality of rotor openings (84; Figure 1), each gate (each blocking portion of 92) being separately movable between a first position (out of alignment with opening 84) and a second position (in alignment with opening 84) as the rotor (74) is rotated to dispense an earplug (articles).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leight to include a plurality of gates positioned proximal to the plurality of rotor openings, each gate being separately movable between a first position and a second position as the rotor is rotated as taught by Weitzman because the dispensing of individual articles can be further regulated thus reducing accidental release of articles.

Claims 5,6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Leight US 5,280,845) in view of Scholey (US 6,241,120).

Referring to claim 5.  Leight does not disclose a mount couplable to a surface; wherein the mount and the dispensing portion further comprise reciprocal structures to allow the dispensing portion to be slid into the mount to be received and supported so that the dispensing portion extends downwardly.
Scholey discloses a wall mounted earplug dispenser (Figure 1) wherein a mount (10; Figure 1) couplable to a surface (wall); wherein the mount (10; Figure 1) and the dispensing portion (16) further comprise reciprocal structures (30 and 32; Figure 3) to allow the dispensing portion (16) to be slid into the mount to be received and supported so that the dispensing portion extends downwardly (see Figure 1 and 3).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leight to include a mount couplable to a surface; wherein the mount and the dispensing portion comprise reciprocal structures to allow the dispensing portion to be slid into the mount as taught by Scholey because a mount couplable to the dispensing portion would allow the dispenser to be more readily removed and attached to a wall surface.

Referring to claim 6.  Leight discloses an earplug dispenser (200; Figure 11) operable with an electrical motor.
Leight in view of Scholey do not disclose at least one battery in electrical communication with the motor.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leight in view of Scholey to have included at least one battery in electrical communication with the motor because using a battery source to power the dispenser would allow the dispenser to be mounted in remote locations inaccessible to an electrical grid.

Referring to claim 14.  Scholey discloses a wall mounted earplug dispenser (Figure 1) wherein the container portion (22) is made of transparent material so that the quantity of earplugs is visible (a transparent plastic dispensing bottle 16; Col. 2 and line 52).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Leight US 5,280,845) in view of Goudy (US 4,662,538).

Referring to claims 9,12 and 13.  Leight discloses an earplug dispenser (200; Figure 11) operable with an electrical motor.
Leight does not disclose wherein the motor is reversible.
Goudy discloses a pellet dispenser (10; Figure 1) wherein a motor (41; Figure 5) is reversible and the circuit board (Figure 11) is configured to reverse the direction of the motor when the counting sensor fails to detect any earplugs for a predetermined time (If at any time a resistance of a given force is encountered by the rotor member 30, the motor will reverse the rotation of the rotor member 30 to thereby aid in clearing any tablets; Col. 6 lines 41-45; when articles are not detected to be dispensed the motor is reversed).
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Leight in view of Goudy to include a reversible motor as taught by Goudy because a reversible motor would provide an automated means to clear a jam in the dispenser during dispensing thus reducing maintenance of the apparatus. 

Referring to claims 10 and 11.  Goudy discloses a pellet dispenser (10; Figure 1) wherein the motor (41) is reversible and the circuit board is configured to reverse the direction of the motor when the counting sensor detects an earplug (motor is reversed when the sensor detects no passage of articles).

Allowable Subject Matter
Claims 16-23 allowed. 
(See drawing objection above, not showing claimed subject matter).
Claim 4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
(See drawing objection above, not showing claimed subject matter).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651